Title: To George Washington from James Mitchell Varnum, 23 June 1782
From: Varnum, James Mitchell
To: Washington, George


                  
                     Sir
                     Providence June 23d, 1782.
                  
                  Colo. Olney will have the Honor of delivering this to your
                     Excellency: His Attention to the good of the Service, during his late Residence
                     here, has been equal to his former Assiduities, and I am confident will meet
                     your full Approbation. I wish to Heaven the same Application could be made to
                     the Legislation of this State, so far as respects their political Measures.
                     They have granted Money; they collect it as rapidly as could
                     be supposed; & they have done well in raising of Recruits; but they
                     have suffered their Glory to be tarnished in Matters of Finance. Such is the
                     dreadful Situation of this Country that it is in the Power of any State to
                     frustrate the Intention of all the others! This Calamity is so Founded in the
                     Articles of Confederation, and will continually increase ’till that baseless
                     Fabric shall yield to some kind of Government, the Principles of which may be
                     correspondent to the Tone of the Passions. The Citizens at large are totally
                     destitute of that Love of Equality which is absolutely requisite to support a
                     democratic Republick: Avarice, Jealousy & Luxury controul their
                     Feelings, & consequently, absolute Monarchy, or a military State, can
                     alone rescue them from all the Horrors of Subjugation. The circulating Cash of
                     the Country is too trifling to raise a Revenue by Taxation for supporting the
                     War, & too many of the People are obstinately averse to those
                     artificial Aids which would supply its Deficiency. In this Situation, every
                     Moment augments our Danger, by fixing the Habits of Licentiousness, and giving
                     Permanency to British Persevearence: And should Dejection in
                     our Ally succeed to Misfortune, the Instability of national Policy may give
                     Place to the Sentiments of the mediating Powers, "that we are too young to
                     govern ourselves." At all Events, this Country hangs upon the Issue of the
                     present Campaign! If a great Exertion could be made, by Militia or otherwise,
                     to repossess ourselves of New York, we may possibly realise the Blessings of
                     Independence, But Time alone will unfold the Decrees of Fate. I have taken the
                     Liberty of inclosing to your Excellency a Deposition, wch will explain the
                     Wishes of a destressed Woman, respecting a Servant. If the Regulations of the
                     Army will admit of his Discharge, she will be happy; & particularly so,
                     in your Excellency’s permitting Colo. Olney to transmit your Orders upon her
                     Application. I have the Honor of being, with the most perfect Esteem &
                     Regard, Your Excellency’s most obedient & very humble Servt
                  
                     J.M. Varnum
                     
                  
                Enclosure
                                    
                     
                        State of Rhode Island &c. Providence 3d April
                        1782.
                     
                     I Joseph Mason of Swanzey in the Commonwealth of
                        Massachusetts, Yeoman being of Lawful Age do depose and say That Charles
                        Hascall a Negro Boy of about Eighteen years of Age, who was put by his
                        Mistress Miss Sarah Hascall of Rehoboth to live with Mr Moses Fessenden of
                        Heverhill for the Term of three years or till he should be Twenty one years
                        of Age is the Proper slave of the said Sarah Haskall, said Boy being born in
                        the Family of the said Sarah and of a Negro Woman who then did and now
                        belongs to the said Sarah, And that I have since seen sd Boy at Boston, at
                        Major Pettingales, Whom he serves. That Major Pettingale informed me that he
                        had Enlisted into the first Massachusetts Regiment by the Procurement of the
                        sd Mr Fessenden for the term of three years, and that Major Pettingale
                        further informed me that he Believed that Mr Fessenden Received of the Class
                        for which he Enlisted Three Hundred Dollars.
                     
                        Joseph Mason
                        
                     
                    When personally appeared the above signed by Major and Made solemn Oath to the Truth of proceeding Deposition by him submitted Before me. James Arnold Jus.Peace
                  
               